UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8457


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

MARC STEVEN CRAIG,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.    Lacy H. Thornburg,
District Judge. (1:91-cr-00158-RDP-1; 1:08-cv-00241-LHT)


Submitted:    February 19, 2009            Decided:   February 27, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marc Steven Craig, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marc Steven Craig seeks to appeal the district court’s

order dismissing as untimely his 28 U.S.C.A. § 2255 (West 2000

& Supp. 2008) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional       right.”         28    U.S.C.      § 2253(c)(2)      (2006).        A

prisoner     satisfies        this        standard      by     demonstrating         that

reasonable     jurists      would     find      that    any     assessment      of     the

constitutional       claims    by    the    district     court    is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                             We have

independently reviewed the record and conclude that Craig has

not   made    the    requisite       showing.          Accordingly,      we     deny    a

certificate     of    appealability         and      dismiss    the    appeal.          We

dispense     with    oral     argument       because      the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                              DISMISSED




                                            2